PER CURIAM.
A father appeals the trial court’s order requiring him to pay child support entered after a post-dissolution proceeding in which the father had requested visitation with his child. The order recites that the issue of child support was heard on the court’s own motion at the same time it awarded the father visitation. There is no order by which the court set the support issue for hearing or alerted the father that the issue of child support would be addressed. Because his right of due process was violated by the court’s failure to give him notice that the issue would be considered, we reverse. See Mizrahi v. Mizrahi, 867 So.2d 1211, 1214 (Fla. 3d DCA 2004); Fuchs v. Fuchs, 840 So.2d 449, 451 (Fla. 4th DCA 2003) (“general rule is that a court cannot determine matters not noticed for hearing and not the subject of appropriate pleadings”) (quoting Hart v. Hart, 458 So.2d 815, 816 (Fla. 4th DCA 1984)).
Reversed.
WARNER, KLEIN and TAYLOR, JJ., concur.